DETAILED ACTION
Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 20, the claim recites the phrase “the signaling message”. There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-10, 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henrion, US Pub. 20030210695.

With respect to claim 1, Henrion teaches a method, comprising:
a router (fig. 3, ingress edge packet router B), receiving a data packet from another router coupled thereto (fig. 3,  ingress edge packet router B receives a data packet from the larger data packet network such as the internet; [0022]);
In this case, the PFHC cell generated by the ingress edge packet router B includes four DEERLI identifiers, designating the egress edge packet routers A, C, D, and E respectively. The ingress edge packet router B, besides being capable of generating these four DEERLI identifiers and putting them in a PFHC cell (assuming one single PFHC cell to be sufficient for accommodating four DEERLI identifiers), is also further adapted to transform the data packet into a sequence of cells which are to be preceded by this PFHC cell. Furthermore this ingress router B is also adapted to determine that the packet cell sequence should only be outputted once on the outgoing link coupled to cell switching node 1”, the PFHC cell includes a DERF field which comprise the DEERLI identifiers-the DERF field could be implemented as a bit mask – the modified data packet (in the form a packet cell sequence) is forwarded to cell switching node 1 and includes the added DERF field; [0032], In the bit-based approach, the DERF field comprises a sequence of edge router bits, denoted ERB, each distinct bit position thereof being associated to a distinct local edge router identity (LERI) assigned to each one of the egress edge packet routers of the subnetwork. The value of each ERB bit indicates whether the corresponding edge packet router is a destination egress edge packet router, so that each active ERB bit corresponds to one DEERLI identifier for the related packet cell sequence”; see also [0073], [0080] and [0084] for forwarding among cell switching nodes 1, 2, 3 and 4 within subnetwork S);
the router forwarding the modified data packet to a switch ([0048], “Furthermore this ingress router B is also adapted to determine that the packet cell sequence should only be outputted once on the outgoing link coupled to cell switching node 1. As in the case of FIG. 2, this is performed by analyzing the packet header by means of its forwarding table. In this example, the routing conditions, as currently reflected by the predetermined contents of the forwarding table, are assumed to be such that, 


With respect to claim 9, Henrion teaches a router (fig. 3, ingress edge packet router B), comprising: 
a microprocessor  (fig. 3, ingress edge packet router B must have a processor), and 
a non-transient computer readable storage medium (fig. 3, ingress edge packet router B must have associated non-transitory computer readable storage medium with program code for performing the necessary steps for performing this packet cell forwarding method; [0016]) , wherein the non-transient computer readable storage medium comprises program instructions executable to perform a method comprising:
receiving a data packet from another router coupled thereto (fig. 3,  ingress edge packet router B receives a data packet from the larger data packet network such as the internet; [0022]);
encapsulating a bit mask into the data packet to create a modified data packet (fig. 3; [0048], “FIG. 3 illustrates an example of transfer of a multicast packet from ingress edge packet router B, to four egress edge packet routers, namely A,C,D and E, whereby cell switching nodes 1, 2 and 4 are used for this multicast transfer. In this case, the PFHC cell generated by the ingress edge packet router B includes four DEERLI identifiers, designating the egress edge packet routers A, C, D, and E respectively. The ingress edge packet router B, besides being capable of generating these four DEERLI identifiers and putting them in a PFHC cell (assuming one single PFHC cell to be sufficient for accommodating four DEERLI identifiers), is also further adapted to transform the data packet into a sequence of cells which are to be preceded by this PFHC cell. Furthermore this ingress router B is also adapted to determine that In the bit-based approach, the DERF field comprises a sequence of edge router bits, denoted ERB, each distinct bit position thereof being associated to a distinct local edge router identity (LERI) assigned to each one of the egress edge packet routers of the subnetwork. The value of each ERB bit indicates whether the corresponding edge packet router is a destination egress edge packet router, so that each active ERB bit corresponds to one DEERLI identifier for the related packet cell sequence”; see also [0073], [0080] and [0084] for forwarding among cell switching nodes 1, 2, 3 and 4 within subnetwork S);
forwarding the modified data packet to a switch ([0048], “Furthermore this ingress router B is also adapted to determine that the packet cell sequence should only be outputted once on the outgoing link coupled to cell switching node 1. As in the case of FIG. 2, this is performed by analyzing the packet header by means of its forwarding table. In this example, the routing conditions, as currently reflected by the predetermined contents of the forwarding table, are assumed to be such that, from this ingress edge packet router B, only one single outgoing link to cell switching node 1, is adequate for reaching all 4 egress edge packet routers A, C, D and E”).


With respect to claim 15, Henrion teaches a system (fig. 3) comprising: 
a switch (fig. 3, cell switching node 1);
a router (fig. 3, ingress edge packet router B) coupled to the switch, the router comprising: 

a non-transient computer readable storage medium (fig. 3, ingress edge packet router B must have associated non-transitory computer readable storage medium with program code for performing the necessary steps for performing this packet cell forwarding method; [0016]) , wherein the non-transient computer readable storage medium comprises program instructions executable to perform a method comprising:
receiving a data packet from another router coupled thereto (fig. 3,  ingress edge packet router B receives a data packet from the larger data packet network such as the internet; [0022]);
encapsulating a bit mask into the data packet to create a modified data packet (fig. 3; [0048], “FIG. 3 illustrates an example of transfer of a multicast packet from ingress edge packet router B, to four egress edge packet routers, namely A,C,D and E, whereby cell switching nodes 1, 2 and 4 are used for this multicast transfer. In this case, the PFHC cell generated by the ingress edge packet router B includes four DEERLI identifiers, designating the egress edge packet routers A, C, D, and E respectively. The ingress edge packet router B, besides being capable of generating these four DEERLI identifiers and putting them in a PFHC cell (assuming one single PFHC cell to be sufficient for accommodating four DEERLI identifiers), is also further adapted to transform the data packet into a sequence of cells which are to be preceded by this PFHC cell. Furthermore this ingress router B is also adapted to determine that the packet cell sequence should only be outputted once on the outgoing link coupled to cell switching node 1”, the PFHC cell includes a DERF field which comprise the DEERLI identifiers-the DERF field could be implemented as a bit mask – the modified data packet (in the form a packet cell sequence) is forwarded to cell switching node 1 and includes the added DERF field; [0032], In the bit-based approach, the DERF field comprises a sequence of edge router bits, denoted ERB, each distinct bit position thereof being associated to a distinct local edge router identity (LERI) assigned to each one of the egress edge packet routers of the subnetwork. The value of each ERB bit indicates whether the corresponding edge packet router is a destination egress edge packet router, so that each active ERB bit corresponds to one DEERLI identifier for the related packet cell sequence”; see also [0073], [0080] and [0084] for forwarding among cell switching nodes 1, 2, 3 and 4 within subnetwork S);
forwarding the modified data packet to a switch ([0048], “Furthermore this ingress router B is also adapted to determine that the packet cell sequence should only be outputted once on the outgoing link coupled to cell switching node 1. As in the case of FIG. 2, this is performed by analyzing the packet header by means of its forwarding table. In this example, the routing conditions, as currently reflected by the predetermined contents of the forwarding table, are assumed to be such that, from this ingress edge packet router B, only one single outgoing link to cell switching node 1, is adequate for reaching all 4 egress edge packet routers A, C, D and E”).


With respect to claims 2, 10, and 16, Henrion teaches further comprising: the router identifying a multicast group associated with the data packet ([0048], “……an example of transfer of a multicast packet from ingress edge packet router B, to four egress edge packet routers, namely A,C,D and E, whereby cell switching nodes 1, 2 and 4 are used for this multicast transfer. In this case, the PFHC cell generated by the ingress edge packet router B includes four DEERLI identifiers, designating the egress edge packet routers A, C, D, and E respectively….”, the PFHC header with DEERLI identifiers generated by the ingress packet router B indicates a multicast group where each DEERLI identifier corresponds to a respective edge packet router being multi-casted to; [0032], the DERF field can be represented by a bit mask); the router accessing a table in memory that maps the multicast group to the bit mask before the router encapsulates the bit mask into the data packet ([0048], “…… Furthermore this ingress router B is also adapted to determine that the packet cell sequence should only be outputted once on the outgoing As in the case of FIG. 2, this is performed by analyzing the packet header by means of its forwarding table. In this example, the routing conditions, as currently reflected by the predetermined contents of the forwarding table, are assumed to be such that, from this ingress edge packet router B, only one single outgoing link to cell switching node 1, is adequate for reaching all 4 egress edge packet routers A, C, D and E”; [0084], “For updating the PFHC to be outputted, the filtered DEERLI identifiers can be obtained by simply AND-ing each received ERB bit with its corresponding mask bit memorized for the concerned output link termination”, the updated DERF field (i.e. the bitmask of the PFHC) for each output link is determined based on a mapping (AND-ing operation) of each individual ERB bit of the DERF field of the PFHC cell of the received packet/packet sequence and a memorized preset filtering mask/selective filter mask – the updated PFHC cell (i.e. with updated bit mask) precedes the sequence of cells for the data packet; see also [0032] and [0080]).


With respect to claims 7, 13 and 17, Henrion teaches wherein the router forwards the modified data packet using the bit mask ([0048], “In this case, the PFHC cell generated by the ingress edge packet router B includes four DEERLI identifiers, designating the egress edge packet routers A, C, D, and E respectively. The ingress edge packet router B, besides being capable of generating these four DEERLI identifiers and putting them in a PFHC cell (assuming one single PFHC cell to be sufficient for accommodating four DEERLI identifiers), is also further adapted to transform the data packet into a sequence of cells which are to be preceded by this PFHC cell”, the PFHC cell includes the DERF field with the DEERLI identifiers where the DERF field could be implemented with a bit mask; [0032], “In the bit-based approach, the DERF field comprises a sequence of edge router bits, denoted ERB, each distinct bit position thereof being associated to a distinct local edge router identity (LERI) assigned to each one of 


With respect to claims 8, and 14, Henrion teaches wherein the bit mask comprises a plurality of bits, wherein a plurality of hosts are assigned respective bit positions in the bit mask ([0032], “In the bit-based approach, the DERF field comprises a sequence of edge router bits, denoted ERB, each distinct bit position thereof being associated to a distinct local edge router identity (LERI) assigned to each one of the egress edge packet routers of the subnetwork. The value of each ERB bit indicates whether the corresponding edge packet router is a destination egress edge packet router, so that each active ERB bit corresponds to one DEERLI identifier for the related packet cell sequence”).


With respect to claim 18, Henrion teaches wherein the bit mask comprises a plurality of bits, wherein a plurality of link layer destination devices are assigned respective bit positions in the bit mask ([0032], “In the bit-based approach, the DERF field comprises a sequence of edge router bits, denoted ERB, each distinct bit position thereof being associated to a distinct local edge router identity (LERI) assigned to each one of the egress edge packet routers of the subnetwork. The value of each ERB bit indicates whether the corresponding edge packet router is a destination egress edge packet router, so that each active ERB bit corresponds to one DEERLI identifier for the related packet cell sequence”).








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 5, 6, 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henrion in view of Reader, US Pub. 2005/0080901.


With respect to claims 3 and 11, Henrion is silent on “wherein the multicast data packet comprises an address comprising information indicating the data packet is a multicast data packet”.
However, Reader teaches wherein the multicast data packet comprises an address comprising information indicating the data packet is a multicast data packet ([0021], “…..the ingress one of interfaces 210A through 210N, 230, 240 identifies broadcast /multicast packets by checking the broadcast/multicast bit in the destination MAC address of packets. If the bit is set, a further check is performed to identify whether a packet is an IP Multicast data packet……….. In IP Multicast forwarding on LAN switch 150, the SM-FDB on the ingress one of interfaces 210A through 210N, 230, 240 is invoked to resolve a multicast group address in an IP Multicast data packet to one or more switch ports, and the data packet is transmitted on all resolved switch ports”).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Henrion system to include the feature “wherein the multicast data packet comprises an address comprising information indicating the data packet is a multicast data packet”, as disclosed by Reader because it provides a method and apparatus for controlling treatment of traffic according to whether it is unicast traffic, multicast traffic or broadcast traffic (See Reader: para [0021]).


With respect to claim 5, Henrion is silent on “wherein the address comprises a destination MAC address that comprises a multicast group address”.
However, Reader teaches wherein the address comprises a destination MAC address that comprises a multicast group address ([0021], “…..the ingress one of interfaces 210A through 210N, 230, 240 identifies broadcast /multicast packets by checking the broadcast/multicast bit in the destination MAC address of packets. If the bit is set, a further check is performed to identify whether a packet is an IP Multicast data packet……….. In IP Multicast forwarding on LAN switch 150, the SM-FDB on the ingress one of interfaces 210A through 210N, 230, 240 is invoked to resolve a multicast group address in an IP Multicast data packet to one or more switch ports, and the data packet is transmitted on all resolved switch ports”).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Henrion system to include the feature “wherein the address comprises a destination MAC address that comprises a multicast group address”, as disclosed by Reader because it provides a method and apparatus for controlling treatment of traffic according to whether it is unicast traffic, multicast traffic or broadcast traffic (See Reader: para [0021]).


With respect to claim 6, Henrion is silent on “wherein the address comprises a destination MAC address that comprises a multicast group address that includes a bit set to a first state to indicate that the data packet is a multicast data packet”.
However, Reader teaches wherein the address comprises a destination MAC address that comprises a multicast group address that includes a bit set to a first state to indicate that the data packet is a multicast data packet ([0021], “…..the ingress one of interfaces 210A through 210N, 230, 240 identifies broadcast /multicast packets by checking the broadcast/multicast bit in the destination MAC address of packets. If the bit is set, a further check is performed to identify whether a packet is an IP Multicast data packet……….. In IP Multicast forwarding on LAN switch 150, the SM-FDB on the ingress one of interfaces 210A through 210N, 230, 240 is invoked to resolve a multicast group address in an IP Multicast data packet to one or more switch ports, and the data packet is transmitted on all resolved switch ports”).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Henrion system to include the feature “wherein the address comprises a destination MAC address that comprises a multicast group address that includes a bit set to a first state to indicate that the data packet is a multicast data packet”, as disclosed by Reader because it provides a method and apparatus for controlling treatment of traffic according to whether it is unicast traffic, multicast traffic or broadcast traffic (See Reader: para [0021]).


	
With respect to claim 19, Henrion is silent on “wherein the method further comprises the router receiving signaling message from a link layer destination device indicating that the link layer destination device is interested in the multicast group”.
However, Reader teaches wherein the method further comprises the router receiving signaling message from a link layer destination device indicating that the link layer Ones of end systems 160A through 160N that wish to join the multicast group send to router 130 an IGMP membership report message identifying the multicast group. In response, router 130 arranges to forward to LAN switch 150, for relay to the ones of end systems 160A through 160N that are registered destination hosts in the multicast group, packets addressed to the multicast group”; see also [0025]).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Henrion system to include the feature “wherein the method further comprises the router receiving signaling message from a link layer destination device indicating that the link layer destination device is interested in the multicast group”, as disclosed by Reader because it provides a method and apparatus for controlling treatment of traffic according to whether it is unicast traffic, multicast traffic or broadcast traffic (See Reader: para [0021]).


With respect to claim 20, Henrion is silent on “wherein the method further comprises an act of updating the table using information contained in the signaling message”.
However, Reader teaches wherein the method further comprises an act of updating the table using information contained in the signaling message ([0025], “…..Particularly, the IP Multicast data stream corresponds to a multicast group. Ones of end systems 160A through 160N that wish to join the multicast group send to router 130 an IGMP membership report message identifying the multicast group. In response, router 130 arranges to forward to LAN switch 150, for relay to the ones of end systems 160A through 160N that are registered destination hosts in the multicast group, packets addressed to the multicast group”; see also [0025], “If the packet is an IGMP membership report, the On switch manager 250, E-IGMP agent 320 determines whether the switch port is authorized to join the multicast group identified in the report….. In either event, E-IGMP agent 320 determines from M-ADB 340 whether the multicast group address specified in the report is within the permitted or proscribed multicast group addresses or address ranges specified for the switch port. If there is conformance, that is, if the switch port is authorized to participate in the multicast group, E-IGMP agent 320 updates MM-FDB 350 to include the new multicast group/port association”).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Henrion system to include the feature “wherein the method further comprises an act of updating the table using information contained in the signaling message”, as disclosed by Reader because it provides a method and apparatus for controlling treatment of traffic according to whether it is unicast traffic, multicast traffic or broadcast traffic (See Reader: para [0021]).


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Henrion in view of Reader and further in view of Miller et al., US Pub. 2005/0100016 (hereinafter Miller).

With respect to claims 4 and 12, Henrion in view of Miller is silent on “wherein the address comprises an IP destination address that comprises information identifying a multicast group”.
However, Reader teaches wherein the address comprises an IP destination address that comprises information identifying a multicast group ([0008], “multicast traffic on a network can be distinguished from unicast and broadcast traffic by examining the destination IP address, which in a multicast packet identifies the specific multicast group for which an IP packet was sent”).
“wherein the address comprises an IP destination address that comprises information identifying a multicast group”, as disclosed by Miller because it provides a method and apparatus for controlling treatment of traffic according to whether it is unicast traffic, multicast traffic or broadcast traffic (See Miller: para [0008]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        4/18/2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477